Citation Nr: 1146444	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  04-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent disabling for the period prior to August 19, 2008 for bilateral pes cavus and in excess of 20 percent disabling for the period beginning August 19, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1991 to February 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania and the Appeals Management Center (AMC) in Washington, DC. 

It is noted that service connection was established for bilateral pes cavus with heel pain (initially service connection for bottom of both feet) by the RO in a May 1995 decision.  The Veteran's bilateral pes cavus with heel pain was then rated 10 percent disabling under Diagnostic Code (DC) 5278. 

In June 2003, the Veteran submitted an increased rating claim for this disability and in a January 2004 rating decision the 10 percent disability rating was continued.  The Veteran timely appealed.  In March 2007, the Board remanded the matter for further development. 

Subsequently, in a February 2009 rating decision, the RO increased the rating for the service-connected bilateral pes cavus from 10 percent disabling to 20 percent disabling, effective August 19, 2008.  Therefore, in July 2009 the Board issued a decision denying the Veteran's claim for an increased rating in excess of 10 percent prior to August 19, 2008, and granted an increased rating of 30 percent, effective August 19, 2008.

The Veteran appealed the Board's July 2009 determination to the United States Court of Appeals for Veterans Claims (Court), and in June 2011 the Court issued a memorandum decision vacating and remanding the Board's July 2009 decision for further adjudication.  Specifically, the Court held the Board failed to provide adequate statement of the reasons for the selection of DC 5278 in preference to other possible DCs.  As the Board's July 2009 decision has been vacated the Court, the issue has been recharacterized as above. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As stated, the Veteran is currently assigned a 10 percent disability rating for service connected bilateral pes cavus, prior to August 19, 2008, and a 20 percent disability rating since August 19, 2008.

Nevertheless, the Board must still comply with the Court's June 2011 memorandum decision vacating the July 2009 decision for further development.  The Veteran claims the Board failed to discuss whether he was entitled to a higher disability rating prior to August 19, 2008, other than under DC 5278.  Specifically, the Veteran argues his symptomatology may render DC 5284 applicable to his claim.

The Veteran is currently rated under DC 5278, a pes cavus disability is rated, claw foot (pes cavus) acquired.  Under this diagnostic code, a 10 percent rating is warranted for pes cavus (unilateral or bilateral) with the great toe dorsiflexed, some limitation of dorsiflexion at ankle, and definite tenderness under metatarsal heads.  38 C.F.R. § 4.71a

A pes cavus disability manifested by all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads warrants a 20 percent rating if unilateral and a 30 percent rating if bilateral.  Id.  A pes cavus disability manifested by marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity warrants a 30 percent rating if unilateral and a 50 percent rating if bilateral.  Id. 

Rating of the feet is also assigned under DC 5284.  Under DC 5284, which provides rating for other foot injuries, a 10 percent rating is assigned for a moderate foot injury.  A 20 percent rating is assigned for a moderately severe foot injury.  The maximum rating, 30 percent, is assigned for a severe foot injury.  With actual loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a, at Diagnostic Code 5284, Note.

The Board further notes that the evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994). 

Therefore, the Board finds a new VA examination is necessary to clarify all diagnosis of the feet.  In addition, the claims file indicates the Veteran was last afforded a VA examination in August 2008; more than three years ago.  Under the circumstances of this particular case, the Board is of the opinion that a VA examination is necessary to ascertain the current manifestations and severity of the Veteran's bilateral foot disability.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination with a specialist with the appropriate expertise to ascertain the severity and manifestations of his bilateral foot disability. 

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's bilateral foot disability in detail.  Namely, upon review of the all the medical records within the claims file, the examiner is requested to provide specific appropriate diagnosis of the Veteran's feet since 2003. 

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  Furthermore, a complete rationale should be given for all opinions and conclusions expressed. 

2. Thereafter, the AMC should readjudicate the Veteran's claim applying the appropriate DCs.  The Veteran and his representative should then be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


